Title: Memoranda concerning Western Defense, [ca. 8 June 1780]
From: Jefferson, Thomas
To: 



[ca. 8 June 1780]

I

Write to Colo. Bowman.
order on Colo. Fleming to send 1000 ℔ powd[er.]
  do. Lynch 3000℔ lead.
  Commanding officer of Clarke’s to receive, escort, go to Kentucky deliver to Bowman, call on Baker to aid in transportn.
  order on Lynch 1000℔ lead for Chuckamogga expedn.





detamt. Crockett
}
Sandy



22.
Botetourt
100


18.
Rockbridge



16.
Gr. Brier
  }
  Fort Randolph



43.
Augusta



15.
Rockingham



30.
Frederick
150


30.
Hampshire




Berkeley



50
Kentucky
  }
  Licking
200



Colo. Crockets



26.
Shenandoah.

Kelly’s



II
The Powder in Botetourt under the care of Co[l ‥‥] may be sent to Kentuckey with Lead from the Mines to be escorted by 100 Men sayed to be held in readiness to march from Washington under the command of Colo. Ar. Campbele. Any further supplys for the relefe of Kentuckey must be had from Colo. Broadhead and our three Countys near Pitsburg. A Letter to Colo. Broadhead, and orders to the County Lieutenants may be of singular service.


150 men from Washington
}
to join N. Carolinians in expedn. agt. Chuckamogga.


100 Montgomery


 500℔ powder from this place
1000℔ lead from the mines

the men from the mines to go to Kentucky
to carry 1000℔ powder from Colo. Fleming

3000℔ lead
1000℔ powder to be sent now to Colo. Flemg. to replace
2100℔ do. to go by Colo. Crocket.
3000℔ lead to go by Crocket.

write to Colo. Broadhead and County Lts. Yohoga., Mononga., Ohio to send [men?]

to Broadhead to furnish ammunition if we have none, & to repay.

a guard of militia of Montgomery for lead mines long as necessary.

